Title: Robert Walsh, Jr. to James Madison, 29 August 1827
From: Walsh, Robert Jr.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philadelphia
                                
                                August 29: 1827
                            
                        
                        My friend, H. Gilpin Esqr., of this city, has some idea of paying an early visit to Virginia, & will
                            no doubt be desirous of paying his respects to you. Mr. Gilpin is distinguished for his talents, acquirements &
                            productions, as a man of letters, & not less so for his excellent moral qualities & polished manners. It
                            affords me particular pleasure to have such an occasion to renew the homage of that profound esteem, with which I am, Dear
                            Sir, your faithful Servant
                        
                            
                                Robert Walsh Jr
                            
                        
                    